Citation Nr: 1014962	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  02-10 686	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a fall to 
include T-10 fracture with paraplegia and loss of bowel and 
bladder control secondary to service-connected hypertension.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1973 to July 1993.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the appellant, through 
his authorized representative, that he wished to withdraw his 
appeal seeking service connection for residuals of a fall to 
include T-10 fracture with paraplegia and loss of bowel and 
bladder control secondary to service-connected hypertension; 
there are no questions of fact or law remaining before the 
Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the Veteran's claim for service connection for 
residuals of a fall to include T-10 fracture with paraplegia 
and loss of bowel and bladder control secondary to service-
connected hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  However, given the Veteran's expression of 
intent to withdraw his appeal of the denial of his claim for 
service connection for residuals of a fall to include T-10 
fracture with paraplegia and loss of bowel and bladder 
control secondary to service-connected hypertension, further 
discussion of the impact of the VCAA on such claim is not 
necessary.  

Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.

In an April 2010 letter (received by VA in April 2010) the 
Veteran states that he wishes to "pull" his appeal for 
service connection of his paraplegia as secondary to his 
hypertension.  An April 2010 cover letter with this 
communication from the Veteran's authorized representative 
clarifies his wish to withdraw the appeal, requests that the 
appeal be dismissed, and the claims file be returned to the 
regional office.  Hence, there are no allegations of error of 
fact or law for appellate consideration on this claim.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter.


ORDER

The appeal is dismissed.


		
M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


